Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notes and Comments
The following Notice of Allowance corrects the notice of Allowance mailed 10/28/2021 by amending the dependency of claim 108 to properly depend from claim 101. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Lee on 11/9/2021. 

Claim 108, line 1, delete “claim 61” and insert –claim 101—therefor.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art is Chacko (Journal of Applied Physiology, 2008).  Although Chacko teaches a method comprising running an analysis on a blood sample from the patient wherein the glucose in the blood sample has been previously labeled by deuterium administered to the patient in order to obtain a value or set of values of fractional gluconeogenesis (Methods), it fails to teach or fairly suggest the instant method of administering a nutritional support to a patient.  Specifically, the method of Chacko for determining fractional gluconeogenesis requires two mass spectrometric readings, and fails to teach running an analysis on a blood sample comprising no more than one mass spectrometric reading in order to obtain a value or set of values for fractional gluconeogenesis, wherein the method comprises no more than one mass spectrometric reading.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
November 9, 2021